 1

 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
 9    Andrew Guerrero; Stephen Brackett;           Case No.: 2:19-cv-04267 CBM
      James Laurie; Mackenzie Roberts;             (MRWx)
10    Jesse Walker; Kenneth Ortiz; Flobots
      Music LLC d/b/a Flobots Music                __________________
11    Publishing,                                  Honorable Consuelo B. Marshall
12
                           PLAINTIFFS,             ORDER DISMISSING ACTION
13                                                 WITH PREJUDICE
      vs.                                          [JS-6]
14

15    Logan Paul and Maverick Media,
16
                           DEFENDANTS.
17

18

19
                                           ORDER
20
            Pursuant to the parties’ Stipulation (Dkt. 11), the above-captioned action is
21
     hereby dismissed with prejudice pursuant to FRCP 41(a)(2).
22

23
     IT IS SO ORDERED.
24

25
     Dated: October 28, 2019                 ________________________________
26                                            CONSUELO B. MARSHALL
27
                                              UNITED STATES DISTRICT JUDGE

28
                                               1
